DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/31/2022.



Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/31/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of  public API authentication by an API server includes receiving from a client/app a PK request for a Partial Key (PK), having a User ID, Session ID, rolling hash function (Fn2) version defining a client/app hash function (Fn2), and a received Temporary Key (TK); validating the received TK using Fn2 with the Session ID and either an Initial Key (IK) or a current PK; when the TK validation is complete, sending a PK calculated using a PK hash function (Fn1) with the User ID and a slot-generated rolling random number; receiving an API request for an API service having the User ID, Session ID, Fn2 version, and a received Authorization Key (AK); validating the received AK using Fn2 with the Session ID and the current PK; and when AK validation is complete, sending a successful response from the API service.

	Independent claims 1, 15 and 24, recite the uniquely distinct features of “ receiving from a client a Partial Key (PK) request for a partial Partial Key(PK), the PK request having a User ID, a Session ID, a  TK hash function (Fn2) version, and a received Temporary Key (TK), the TK hash function (Fn2) version defining  TK hash function (Fn2) used to create the TK receiving from the client an API request for an API service, the API request having the User ID, the Session ID, AK Fn2 version, and a received Authorization Key (AK), the AK Fn2 version defining the AK Fn2 hash function used to create the AK, the AK Fn2 hash function being different from the TK Fn2 hash function; validating the received AK using the AK Fn2 hash function with the Session ID and the Partial Key (PK); and when the validating the received AK is completed successfully, sending to the client a successful response from the API service requested by the client.

	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 15 and 24. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496